Citation Nr: 1530777	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for bilateral upper extremity neuropathy, as due to service-connected diabetes mellitus type 2 (diabetes).  

3.  Entitlement to service connection for hypertension, to include as due to a service-connected disorder.  

4.  Entitlement to an increased disability rating for diabetes with retinopathy, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability rating for right lower extremity diabetic neuropathy, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased disability rating for left lower extremity diabetic neuropathy, currently evaluated as 10 percent disabling.  

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).    

8.  Entitlement to an initial compensable disability rating for bilateral hearing loss.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.     

In May 2015, the Veteran testified at a Board hearing held at the RO's before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been included in the record. 

The record in this matter consists solely of electronic claims files and has been reviewed.  The Veteran has added new and relevant documentary evidence to the record since the December 2009 Statement of the Case (SOC) and April 2010 Supplemental SOC (SSOC).  The new evidence has been considered pursuant to his May 2015 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

In the decision below, the Board will address the claims to service connection for prostate cancer and upper extremity neuropathy disorders.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for service connection for prostate cancer. 

2.  The Veteran's right upper extremity neuropathy was caused by his service-connected diabetes.  

3.  The Veteran's left upper extremity neuropathy was caused by his service-connected diabetes.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the issue of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for service connection for right upper extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  The criteria for service connection for left upper extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on May 7, 2015 and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during his hearing in which he stated that he wanted to withdraw from appellate consideration the appeal regarding service connection for prostate cancer.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed. 

II.  Service Connection for Bilateral Upper Extremity Neuropathy

Since 2001, the Veteran has been service-connected on a secondary basis for bilateral lower extremity neuropathy due to service-connected diabetes.  

In the March 2008 service connection claim on appeal, the Veteran asserted that he also has neuropathy in his upper extremities caused by diabetes.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The evidence demonstrates that diabetes caused the Veteran's bilateral upper extremity neuropathy.  In a May 2012 VA examination report of record, the examiner assessing the Veteran's claim found the Veteran with upper extremity neuropathy and characterized it as "diabetic" due to the Veteran's service-connected diabetes.  This report and opinion is unchallenged in the record by, for example, evidence countering the claim to service connection on a secondary basis.  

To deny a claim for service connection, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Given the evidence of record establishing that the Veteran now has diabetic neuropathy in the upper extremities, a finding that the preponderance of the evidence is against the Veteran's claim for service connection would not be warranted.  This is therefore an appropriate case in which to grant the Veteran's claim for service connection.  

ORDER

The appeal of service connection for prostate cancer is dismissed. 

Entitlement to service connection for right upper extremity diabetic neuropathy is granted.  

Entitlement to service connection for left upper extremity diabetic neuropathy is granted.  
REMAND

A remand is warranted for additional medical inquiry into the claims remaining on appeal.  

With regard to the service connection claim for hypertension, the Veteran underwent VA compensation examination into his claim in January 2009.  A new exam is necessary because the examiner did not address whether the Veteran's presumed exposure to herbicides in the Republic of Vietnam caused his current hypertension.  38 C.F.R. §§ 3.307, 3.303.  Although the Veteran's diagnosed hypertension may not be presumed related to service under 38 C.F.R. § 3.309(e), the presumed exposure and the way in which it may have impacted the Veteran's hypertension should nevertheless be assessed by a VA examiner.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In particular, the National Academy of Science has released a study which found "limited or suggestive evidence" of a connection between herbicide exposure and hypertension.  While this is not enough to establish service connection, it does raise the possibility of a connection.  The Board further notes that the January 2009 VA report did not fully discuss each aspect of 38 C.F.R. § 3.310, particularly insofar as whether diabetes aggravates the Veteran's hypertension.  

With regard to the claims for higher ratings - for PTSD, hearing loss, diabetes, retinopathy, and lower extremity diabetic neuropathy - new VA examinations should be provided to the Veteran.  

The Veteran most recently underwent VA examination of his diabetes and retinopathy, and his lower extremity neuropathy, in May 2012.  During his Board hearing, he indicated that these problems have worsened since that examination.  The claims file contains VA treatment records which appear to indicate a worsening of the disorders, moreover.  A new examination should therefore be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The most recent VA examination into the Veteran's PTSD was conducted over six years ago in March 2009, while the most recent VA examination into his hearing loss was conducted in August 2009.  To properly rate these disorders, new examinations should be provided to the Veteran, particularly in light of his comments during his hearing that higher evaluations should be awarded.  Further, January 2012 VA treatment records indicate a possible worsening of the Veteran's psychiatric condition.  See Green, supra.  

Lastly, any outstanding VA medical evidence should be included in the claims file.  In May 2015, the Veteran submitted into the record VA treatment records dated until October 2014.  The most recent VA records included in the claims file by VA are dated in May 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  After the above development is completed, schedule the Veteran for VA examinations to assess the nature and etiology of his hypertension, and to assess the current nature and severity of his PTSD, hearing loss, diabetes, retinopathy, and diabetic neuropathy.  Any indicated tests should be accomplished.  Each examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  

(a)  The examiners addressing the Veteran's claims for higher ratings - for PTSD, hearing loss, diabetes, retinopathy, and diabetic neuropathy - should provide a report addressing the current severity of the respective disorders.  

In assessing the current severity of the Veteran's service-connected disorders, the examiners should consider and discuss in the respective reports the Veteran's competent and credible lay statements regarding the way in which his disorders affect him.     

(b)  The examiner addressing the claim to service connection for hypertension should address the following inquiries:  

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension first manifested within one year of his 
April 1972 discharge from active service?  

(ii)  Is it at least as likely as not that the Veteran's hypertension began in service, was caused by service or is otherwise related to active military service?

(iii)  If the answers to (i) and (ii) are negative, is it at least as likely as not that the Veteran's hypertension is proximately due to or the result of any service-connected disorders, to include his diabetes mellitus? 

(iv)  If the answers to (i), (ii), and (iii) are negative, is it at least as likely as not that the Veteran's hypertension has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by a service-connected disorder, to include his diabetes mellitus?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders.  With specific regard to hypertension, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure in light of the National Academy of Science's study that found "limited or suggestive evidence" of a connection.

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


